DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment was received on 5/14/2020.
Claims 1-25 are canceled.
Claims 26-50 are new.
5.	Claims 26-50 are remaining in the application.
Allowable Subject Matter
6.	Claims 26-50 are allowed.
7.	Claims 36-50 are essentially the same subject matter as original claims 1-25 for which the closest prior art is as cited by the applicant and is as indicated in the International Search Report and Written Opinion of the International Authority.
Reasons for Allowance
8.	The prior art does not disclose, teach or suggest:
The claimed recovery apparatus for recovering at least one watercraft, wherein the recovery apparatus comprises: a carrying structure, a frame held by the carrying structure, an endless chain with a sequence of drivers, and a chain drive, wherein the frame is configured to carry a watercraft to be recovered, wherein the chain is mechanically connected to the frame and is movable relative to the frame along a closed curve, wherein the chain drive is configured to move the chain relative to the frame, and wherein the recovery apparatus is configured to pull a watercraft that is floating on water and is temporarily connected to a driver of the chain out of the water and onto the frame by moving the chain, wherein the recovery apparatus comprises a frame actuator, wherein the frame is linearly movable relative to the carrying structure between a recovering position and a parked position, wherein, when the frame is in the recovering position, the chain is located at least partially under water, and wherein the frame actuator is configured to pull the frame together with the chain and a watercraft temporarily connected to the chain from the recovering position into the parked position.
Nor,
The claimed system or ship comprising or having the above recovery apparatus.
Nor,
 The claimed method of recovering at least one watercraft using a recovery apparatus having a carrying structure, a frame held by the carrying structure, an endless chain that is mechanically connected to the frame and comprises a sequence of drivers, and a chain drive, wherein the method comprises: moving, with the chain drive, the chain relative to the frame along a closed curve, connecting the watercraft floating on water temporarily to a driver of the chain, pulling, with the recovery apparatus, the temporarily connected watercraft out of water and onto the frame by moving the chain, and carrying, with the frame, the watercraft out of water, wherein the recovery apparatus comprises a frame actuator, wherein the frame is linearly movable relative to the carrying structure between a recovering position and a parked position, wherein said pulling step comprises the steps in which the frame is moved into the recovering position such that the chain is located at least partially under water, and wherein the frame actuator pulls the frame together with the chain and the watercraft temporarily connected to the chain from the recovering position into the parked position.
As specifically recited in the claims.
Conclusion
9.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art references disclose various recovery apparatuses for boats and/or watercraft.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CAN) or 571-272-1000.

/Daniel V Venne/
Senior Examiner, Art Unit 3617
9/21/2021